ALLOWABILITY NOTICE
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stefan Koschmeider on 28 January 2022.
The application has been amended as follows: 
Claim 1 is amended as follows:
“assistive element” in lines 20 and 21 (two instances total) is amended to --assisting element--
“the assisting element of the operative element” in line 24 is amended to --the assisting element--
Claim 8 is amended as follows:
“the plurality of wires” in line 2 is amended to --the first wire and the second wire--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Mulier et al. (US 2002/0177846), Chen et al. (US 20120203270), Racenet et al. (US 2005/0103819), Hibner et al. (US 2016/0302820), and Hoey et al. (US 2014/0288543), when considered alone or in any proper combination fails to teach or suggest wherein the trigger is configured to simultaneously mechanically retract the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794